
	

113 HR 523 IH: Protect Medical Innovation Act of 2013
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 523
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Paulsen (for
			 himself, Mr. Kind,
			 Mr. Gerlach,
			 Ms. Schwartz,
			 Mr. Dent, Mr. Matheson, Mr.
			 Brady of Texas, Mrs. Davis of
			 California, Mr. Tiberi,
			 Mr. Owens,
			 Mr. Young of Indiana,
			 Ms. McCollum,
			 Mr. Rokita,
			 Mr. Capuano,
			 Mr. Stutzman,
			 Mr. Peters of California,
			 Mr. Sam Johnson of Texas,
			 Mr. Schneider,
			 Mr. Price of Georgia,
			 Ms. Sewell of Alabama,
			 Mr. Boustany,
			 Ms. DelBene,
			 Mr. Marchant,
			 Mr. Vargas,
			 Mr. Reichert,
			 Mr. Walz, Mr. Buchanan, Mr.
			 Loebsack, Mr. Roskam,
			 Mr. McIntyre,
			 Mr. Schock,
			 Mr. Barrow of Georgia,
			 Ms. Jenkins,
			 Mr. Maffei,
			 Mr. Griffin of Arkansas,
			 Ms. Tsongas,
			 Mr. Kelly,
			 Mr. Nolan,
			 Mrs. Black,
			 Mrs. Ellmers,
			 Mrs. Bachmann,
			 Mr. Bachus,
			 Mr. Barletta,
			 Mr. Barr, Mr. Barton, Mr.
			 Benishek, Mrs. Blackburn,
			 Mr. Bonner,
			 Mr. Brooks of Alabama,
			 Mrs. Brooks of Indiana,
			 Mr. Broun of Georgia,
			 Mr. Bucshon,
			 Mr. Burgess,
			 Mr. Campbell,
			 Mrs. Capito,
			 Mr. Carter,
			 Mr. Cassidy,
			 Mr. Chabot,
			 Mr. Chaffetz,
			 Mr. Coble,
			 Mr. Coffman,
			 Mr. Cole, Mr. Collins of New York,
			 Mr. Conaway,
			 Mr. Cotton,
			 Mr. Crenshaw,
			 Mr. Culberson,
			 Mr. Daines,
			 Mr. Denham,
			 Mr. Diaz-Balart,
			 Mr. Duncan of South Carolina,
			 Mr. Farenthold,
			 Mr. Fincher,
			 Mr. Fitzpatrick,
			 Mr. Fleischmann,
			 Mr. Fleming,
			 Mr. Flores,
			 Mr. Fortenberry,
			 Ms. Foxx, Mr. Gardner, Mr.
			 Garrett, Mr. Gibbs,
			 Mr. Gibson,
			 Mr. Gingrey of Georgia,
			 Mr. Gohmert,
			 Mr. Goodlatte,
			 Mr. Gosar,
			 Mr. Gowdy,
			 Mr. Graves of Georgia,
			 Mr. Griffith of Virginia,
			 Mr. Grimm,
			 Mr. Guthrie,
			 Mr. Hanna,
			 Mr. Harper,
			 Mr. Harris,
			 Mrs. Hartzler,
			 Mr. Heck of Nevada,
			 Mr. Holding,
			 Mr. Huelskamp,
			 Mr. Huizenga of Michigan,
			 Mr. Hultgren,
			 Mr. Issa, Mr. Johnson of Ohio, Mr. Jones, Mr.
			 Joyce, Mr. King of Iowa,
			 Mr. Kingston,
			 Mr. Kinzinger of Illinois,
			 Mr. Kline,
			 Mr. LaMalfa,
			 Mr. Lamborn,
			 Mr. Lance,
			 Mr. Latham,
			 Mr. Latta,
			 Mr. Long, Mr. Lucas, Mr.
			 Luetkemeyer, Mr. Marino,
			 Mr. Massie,
			 Mr. McCaul,
			 Mr. McKinley,
			 Mrs. McMorris Rodgers,
			 Mr. Meehan,
			 Mr. Messer,
			 Mr. Mica, Mrs. Miller of Michigan,
			 Mr. Mulvaney,
			 Mr. Murphy of Pennsylvania,
			 Mr. Neugebauer,
			 Mrs. Noem,
			 Mr. Nugent,
			 Mr. Nunnelee,
			 Mr. Olson,
			 Mr. Palazzo,
			 Mr. Pittenger,
			 Mr. Pitts,
			 Mr. Poe of Texas,
			 Mr. Pompeo,
			 Mr. Posey,
			 Mr. Radel,
			 Mr. Renacci,
			 Mr. Ribble,
			 Mr. Roe of Tennessee,
			 Mr. Rogers of Alabama,
			 Mr. Rogers of Michigan,
			 Mr. Ross, Mr. Royce, Mr.
			 Scalise, Mr. Schweikert,
			 Mr. Austin Scott of Georgia,
			 Mr. Sensenbrenner,
			 Mr. Sessions,
			 Mr. Shimkus,
			 Mr. Simpson,
			 Mr. Stewart,
			 Mr. Stivers,
			 Mr. Terry,
			 Mr. Thompson of Pennsylvania,
			 Mr. Tipton,
			 Mr. Turner,
			 Mr. Valadao,
			 Mr. Walberg,
			 Mr. Walden,
			 Mrs. Walorski,
			 Mr. Weber of Texas,
			 Mr. Webster of Florida,
			 Mr. Wenstrup,
			 Mr. Westmoreland,
			 Mr. Whitfield,
			 Mr. Wilson of South Carolina,
			 Mr. Yoho, Mr. Young of Florida,
			 Mr. Amash,
			 Mr. Upton,
			 Mr. Duncan of Tennessee,
			 Mr. Keating,
			 Mr. Rodney Davis of Illinois,
			 Mr. Bishop of Utah, and
			 Mr. Perry) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  excise tax on medical devices.
	
	
		1.Short titleThis Act may be cited as the
			 Protect Medical Innovation Act of
			 2013.
		2.Repeal of medical
			 device excise tax
			(a)In
			 generalChapter 32 of the
			 Internal Revenue Code of 1986 is amended by striking subchapter E.
			(b)Conforming
			 amendments
				(1)Subsection (a) of
			 section 4221 of such Code is amended by striking the last sentence.
				(2)Paragraph (2) of
			 section 6416(b) of such Code is amended by striking the last sentence.
				(c)Clerical
			 amendmentThe table of subchapters for chapter 32 of such Code is
			 amended by striking the item relating to subchapter E.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to sales after December 31, 2012.
			
